UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04178) Exact name of registrant as specified in charter:	Putnam American Government Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	June 30, 2013 Item 1. Schedule of Investments: Putnam American Government Income Fund The fund's portfolio 6/30/13 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (69.0%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.2%) Government National Mortgage Association Pass-Through Certificates 6s, January 15, 2029 $4 $5 3 1/2s, TBA, July 1, 2043 7,000,000 7,187,032 U.S. Government Agency Mortgage Obligations (67.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, October 1, 2029 702,485 813,049 6s, May 1, 2040 4,995,816 5,417,338 6s, September 1, 2021 10,456 11,556 5 1/2s, with due dates from July 1, 2019 to August 1, 2019 220,548 237,236 4 1/2s, with due dates from January 1, 2037 to June 1, 2037 628,324 662,813 4s, with due dates from August 1, 2042 to August 1, 2042 9,203,681 9,522,153 3 1/2s, with due dates from August 1, 2042 to April 1, 2043 7,844,745 7,971,291 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from July 1, 2016 to February 1, 2017 38,985 41,674 6s, January 1, 2038 3,542,180 3,851,706 6s, with due dates from July 1, 2016 to August 1, 2022 1,447,134 1,593,474 5 1/2s, with due dates from September 1, 2017 to February 1, 2021 400,837 429,559 5s, with due dates from January 1, 2038 to February 1, 2038 83,063 89,431 5s, March 1, 2021 15,703 16,809 4 1/2s, March 1, 2039 241,145 258,091 4s, with due dates from July 1, 2042 to November 1, 2042 79,604,713 82,493,497 4s, with due dates from May 1, 2019 to September 1, 2020 135,864 143,215 4s, TBA, July 1, 2043 63,000,000 65,652,892 3 1/2s, with due dates from November 1, 2042 to May 1, 2043 45,333,137 45,763,861 3 1/2s, TBA, July 1, 2043 74,000,000 75,156,250 3s, TBA, July 1, 2043 121,000,000 118,315,313 Total U.S. government and agency mortgage obligations (cost $440,437,173) U.S. TREASURY OBLIGATIONS (37.7%) (a) Principal amount Value U.S. Treasury Bonds 7 1/8s, February 15, 2023 $12,085,000 $17,063,643 6 1/4s, August 15, 2023 17,682,000 23,725,623 4 1/2s, August 15, 2039 (SEGSF) 42,774,000 51,135,154 U.S. Treasury Notes 0 5/8s, May 31, 2017 52,927,000 52,086,371 0 1/4s, August 31, 2014 66,880,000 66,908,999 0 1/4s, May 31, 2014 21,796,000 21,808,600 Total U.S. treasury Obligations (cost $230,958,626) MORTGAGE-BACKED SECURITIES (26.0%) (a) Principal amount Value Agency collateralized mortgage obligations (26.0%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.83s, 2032 $82,746 $130,126 IFB Ser. 3408, Class EK, 25.019s, 2037 547,200 804,613 IFB Ser. 2976, Class LC, 23.714s, 2035 158,579 241,273 IFB Ser. 2979, Class AS, 23.568s, 2034 128,369 169,340 IFB Ser. 3072, Class SM, 23.091s, 2035 497,540 726,089 IFB Ser. 3072, Class SB, 22.944s, 2035 405,265 588,951 IFB Ser. 3249, Class PS, 21.64s, 2036 271,906 384,726 IFB Ser. 3065, Class DC, 19.283s, 2035 2,414,885 3,571,494 IFB Ser. 2990, Class LB, 16.454s, 2034 660,911 872,805 IFB Ser. 3727, Class PS, IO, 6.508s, 2038 6,311,093 639,081 IFB Ser. 3940, Class PS, IO, 6.458s, 2040 6,141,163 935,913 IFB Ser. 4105, Class HS, IO, 6.408s, 2042 4,782,722 1,135,992 IFB Ser. 3803, Class SP, IO, 6.408s, 2038 6,488,212 648,821 IFB Ser. 3934, Class SA, IO, 6.208s, 2041 1,895,039 363,089 IFB Ser. 3232, Class KS, IO, 6.108s, 2036 3,589,584 363,445 IFB Ser. 4136, Class ES, 6.058s, 2042 4,819,291 920,533 IFB Ser. 4112, Class SC, IO, 5.958s, 2042 13,295,563 2,227,020 IFB Ser. 4105, Class LS, IO, 5.958s, 2041 2,449,317 474,580 IFB Ser. 4012, Class SM, IO, 5.758s, 2042 3,483,442 580,237 IFB Ser. 3852, Class SG, 4.838s, 2041 3,848,354 3,631,730 Ser. 304, Class C27, IO, 4 1/2s, 2042 10,252,805 1,779,067 Ser. 4122, Class TI, IO, 4 1/2s, 2042 5,781,565 879,954 Ser. 4125, Class HI, IO, 4 1/2s, 2042 6,758,479 1,015,529 Ser. 4018, Class DI, IO, 4 1/2s, 2041 7,950,513 1,237,577 Ser. 3747, Class HI, IO, 4 1/2s, 2037 425,248 45,265 Ser. 4116, Class MI, IO, 4s, 2042 10,810,828 1,801,771 Ser. 4019, Class JI, IO, 4s, 2041 8,743,262 1,346,462 Ser. 3756, Class IG, IO, 4s, 2037 1,004,841 60,180 Ser. 304, IO, 3 1/2s, 2027 10,231,797 1,181,466 Ser. 304, Class C37, IO, 3 1/2s, 2027 7,498,014 884,916 FRB Ser. T-57, Class 2A1, 3.292s, 2043 1,496 1,510 Ser. 4141, Class PI, IO, 3s, 2042 6,014,250 860,038 Ser. 4158, Class TI, IO, 3s, 2042 14,246,766 1,985,714 Ser. 4165, Class TI, IO, 3s, 2042 15,678,156 2,180,831 Ser. 4171, Class NI, IO, 3s, 2042 10,633,952 1,430,267 Ser. 4183, Class MI, IO, 3s, 2042 4,482,450 614,096 Ser. 4172, Class PI, IO, 3s, 2040 5,424,333 623,798 Ser. 4077, Class TO, PO, zero %, 2041 185,430 146,240 Ser. 3835, Class FO, PO, zero %, 2041 12,002,844 9,791,200 Ser. 3391, PO, zero %, 2037 182,299 154,673 Ser. 3300, PO, zero %, 2037 116,420 108,853 Ser. 3210, PO, zero %, 2036 40,121 36,447 FRB Ser. 3117, Class AF, zero %, 2036 13,404 11,863 FRB Ser. 3326, Class WF, zero %, 2035 28,184 27,338 FRB Ser. 3036, Class AS, zero %, 2035 13,082 11,175 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.742s, 2036 533,035 1,019,986 IFB Ser. 05-74, Class NK, 26.535s, 2035 127,279 209,863 IFB Ser. 06-8, Class HP, 23.859s, 2036 440,354 717,870 IFB Ser. 05-45, Class DA, 23.712s, 2035 766,526 1,178,483 IFB Ser. 07-53, Class SP, 23.492s, 2037 599,793 881,771 IFB Ser. 08-24, Class SP, 22.576s, 2038 3,438,102 5,157,208 IFB Ser. 05-122, Class SE, 22.425s, 2035 826,934 1,191,305 IFB Ser. 05-75, Class GS, 19.671s, 2035 583,818 800,626 IFB Ser. 05-106, Class JC, 19.526s, 2035 672,599 1,013,984 IFB Ser. 05-83, Class QP, 16.892s, 2034 211,862 279,671 IFB Ser. 11-4, Class CS, 12.514s, 2040 1,946,148 2,316,699 IFB Ser. 12-96, Class PS, IO, 6.507s, 2041 4,967,285 902,605 Ser. 13-9, Class BA, 6 1/2s, 2042 1,678,450 1,685,269 IFB Ser. 12-88, Class SB, IO, 6.477s, 2042 12,574,696 1,928,330 IFB Ser. 12-3, Class SD, IO, 6.317s, 2042 4,290,433 802,697 IFB Ser. 11-27, Class AS, IO, 6.287s, 2041 3,264,217 569,802 IFB Ser. 12-132, Class SB, IO, 6.007s, 2042 10,164,188 1,423,291 IFB Ser. 13-19, Class DS, IO, 6.007s, 2041 4,612,011 916,097 Ser. 06-10, Class GC, 6s, 2034 4,512,769 4,653,793 Ser. 409, Class 82, IO, 4 1/2s, 2040 4,913,137 844,445 Ser. 12-129, Class TI, IO, 4 1/2s, 2040 4,299,265 657,788 Ser. 12-96, Class PI, IO, 4s, 2041 8,995,058 1,406,107 Ser. 409, Class C16, IO, 4s, 2040 8,616,599 1,437,188 Ser. 417, Class C19, IO, 3 1/2s, 2033 6,019,950 901,849 FRB Ser. 04-W7, Class A2, 3 1/2s, 2034 612 638 FRB Ser. 03-W14, Class 2A, 3.483s, 2043 1,302 1,291 FRB Ser. 03-W3, Class 1A4, 3.396s, 2042 2,356 2,260 FRB Ser. 03-W11, Class A1, 3.077s, 2033 85 87 Ser. 13-55, Class IK, IO, 3s, 2043 4,990,515 737,947 Ser. 13-6, Class BI, IO, 3s, 2042 9,053,220 1,056,511 Ser. 13-35, Class IP, IO, 3s, 2042 4,185,860 521,924 Ser. 13-55, Class PI, IO, 3s, 2042 9,528,113 1,253,614 Ser. 13-53, Class JI, IO, 3s, 2041 6,194,511 913,690 Ser. 13-23, Class PI, IO, 3s, 2041 6,534,515 748,855 Ser. 13-30, Class IP, IO, 3s, 2041 9,317,336 1,098,141 Ser. 13-23, Class LI, 3s, 2041 5,557,156 637,628 FRB Ser. 04-W2, Class 4A, 2.931s, 2044 1,340 1,338 FRB Ser. 07-95, Class A3, 0.443s, 2036 11,444,382 10,385,777 Ser. 01-50, Class B1, IO, 0.4s, 2041 9,699,176 96,992 Ser. 01-79, Class BI, IO, 0.31s, 2045 1,768,815 16,997 Ser. 08-53, Class DO, PO, zero %, 2038 431,912 352,285 Ser. 07-64, Class LO, PO, zero %, 2037 133,731 117,643 Ser. 07-44, Class CO, PO, zero %, 2037 222,057 190,891 Ser. 08-36, Class OV, PO, zero %, 2036 64,186 54,244 Ser. 1988-12, Class B, zero %, 2018 6,374 6,119 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.681s, 2041 4,337,679 6,496,239 IFB Ser. 10-158, Class SD, 14.425s, 2040 1,057,000 1,332,095 IFB Ser. 11-70, Class WS, 9.317s, 2040 1,821,000 1,842,488 IFB Ser. 11-72, Class SE, 7.151s, 2041 7,826,000 7,825,718 IFB Ser. 11-81, Class SB, IO, 6.513s, 2036 7,948,299 1,312,900 IFB Ser. 11-61, Class CS, IO, 6.488s, 2035 2,259,064 299,324 IFB Ser. 11-51, Class DS, IO, 6.458s, 2041 4,591,354 763,303 IFB Ser. 12-149, Class LS, IO, 6.058s, 2042 2,887,315 450,241 IFB Ser. 10-20, Class SE, IO, 6.058s, 2040 11,100,857 1,720,633 IFB Ser. 10-26, Class QS, IO, 6.058s, 2040 15,322,644 2,777,919 IFB Ser. 10-20, Class SC, IO, 5.958s, 2040 9,602,842 1,578,899 IFB Ser. 10-115, Class TS, IO, 5.908s, 2038 6,136,786 851,479 IFB Ser. 11-128, Class TS, IO, 5.858s, 2041 2,280,199 466,985 IFB Ser. 10-120, Class SA, IO, 5.858s, 2040 8,650,499 1,427,332 IFB Ser. 10-61, Class SJ, IO, 5.858s, 2040 3,986,019 567,171 IFB Ser. 11-70, Class SN, IO, 5.708s, 2041 1,469,000 362,461 IFB Ser. 10-31, Class SA, IO, 5.558s, 2040 4,560,451 692,144 Ser. 13-3, Class IT, IO, 5s, 2043 5,030,845 921,270 Ser. 13-6, Class OI, IO, 5s, 2043 2,388,152 450,405 Ser. 10-35, Class UI, IO, 5s, 2040 9,569,611 1,786,814 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,212,413 232,650 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 5,787,297 1,116,370 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 7,518,379 1,562,996 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 5,930,440 1,015,884 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 11,520,961 2,200,004 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 6,722,427 568,314 Ser. 13-38, Class LI, IO, 4s, 2043 6,196,311 1,260,020 Ser. 12-56, Class IB, IO, 4s, 2042 10,418,220 1,870,812 Ser. 12-47, Class CI, IO, 4s, 2042 4,583,849 805,750 Ser. 10-116, Class QI, IO, 4s, 2034 3,731,826 315,940 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 7,523,092 1,158,631 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 5,132,340 805,572 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 4,848,969 777,775 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 5,087,641 872,022 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 5,280,416 907,175 Ser. 11-70, PO, zero %, 2041 14,818,833 11,679,463 Ser. 10-151, Class KO, PO, zero %, 2037 800,105 693,883 Ser. 06-36, Class OD, PO, zero %, 2036 8,556 8,014 Total mortgage-backed securities (cost $157,219,598) SHORT-TERM INVESTMENTS (13.0%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.06% (AFF) 26,198,555 $26,198,555 SSgA Prime Money Market Fund 0.03% (P) 6,860,000 6,860,000 U.S. Treasury Bills with an effective yield of 0.14%, December 12, 2013 (SEGCCS)(SEGSF) (SEG) $12,000,000 11,996,448 U.S. Treasury Bills with an effective yield of 0.14%, September 19, 2013 15,000,000 14,998,830 U.S. Treasury Bills with an effective yield of 0.16%, July 25, 2013 (SEG) 20,000,000 19,997,867 Total short-term investments (cost $80,043,828) TOTAL INVESTMENTS Total investments (cost $908,659,225) (b) FUTURES CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 6 $815,063 Sep-13 $(762) U.S. Treasury Note 2 yr (Long) 249 54,780,000 Sep-13 (70,504) U.S. Treasury Note 5 yr (Long) 517 62,581,234 Sep-13 (723,974) U.S. Treasury Note 10 yr (Long) 157 19,870,313 Sep-13 (73,142) Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/13 (proceeds receivable $135,123,594) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, July 1, 2043 $12,000,000 7/15/13 $12,505,313 Federal National Mortgage Association, 3 1/2s, July 1, 2043 27,000,000 7/15/13 27,421,875 Federal National Mortgage Association, 3s, July 1, 2043 93,000,000 7/15/13 90,936,563 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $85,522,300 (E) $(1,008,331) 9/18/23 2.20% 3 month USD-LIBOR-BBA $3,526,917 63,574,100 (E) 1,284,121 9/18/23 3 month USD-LIBOR-BBA 2.20% (2,087,214) Barclays Bank PLC 70,671,000 (E) (27,074) 9/18/18 3 month USD-LIBOR-BBA 1.15% (1,893,495) 74,564,000 (E) 150,619 9/18/15 3 month USD-LIBOR-BBA 0.45% (61,888) 457,149,000 (E) 119,448 9/18/15 0.45% 3 month USD-LIBOR-BBA 1,422,323 48,289,000 (E) 121,765 9/18/23 3 month USD-LIBOR-BBA 2.20% (2,439,000) 638,000 (E) (1,942) 9/18/43 3 month USD-LIBOR-BBA 3.15% (43,023) Citibank, N.A. 6,633,000 (E) (70,886) 9/18/43 3 month USD-LIBOR-BBA 3.15% (497,984) 45,107,000 (E) 7,239 9/18/15 0.45% 3 month USD-LIBOR-BBA 135,793 3,406,000 (E) 4,964 9/18/18 1.15% 3 month USD-LIBOR-BBA 94,916 8,545,000 (E) (21,812) 9/18/23 3 month USD-LIBOR-BBA 2.20% (474,954) Credit Suisse International 6,102,000 1,293 6/19/15 0.40% 3 month USD-LIBOR-BBA 13,422 69,716,000 (E) 33,042 9/18/18 1.15% 3 month USD-LIBOR-BBA 1,874,241 139,294,000 (E) 5,498 9/18/15 3 month USD-LIBOR-BBA 0.45% (391,490) 19,580,400 (E) 350,907 9/18/23 3 month USD-LIBOR-BBA 2.20% (687,442) 25,098,400 (E) 3,766 9/18/23 2.20% 3 month USD-LIBOR-BBA 1,334,734 7,049,000 (E) (11,836) 9/18/15 0.45% 3 month USD-LIBOR-BBA 8,254 3,688,000 (E) 27,171 9/18/43 3.15% 3 month USD-LIBOR-BBA 264,641 Deutsche Bank AG 494,000 (E) 357 9/18/18 1.15% 3 month USD-LIBOR-BBA 13,404 14,457,000 (E) (1,417) 9/18/15 3 month USD-LIBOR-BBA 0.45% (42,619) 6,110,000 (E) 2,855 9/18/23 3 month USD-LIBOR-BBA 2.20% (321,159) 392,000 (E) 1,367 9/18/43 3.15% 3 month USD-LIBOR-BBA 26,608 Goldman Sachs International 23,690,000 (E) (249,969) 9/18/18 1.15% 3 month USD-LIBOR-BBA 375,684 12,634,000 (E) 60,819 9/18/43 3 month USD-LIBOR-BBA 3.15% (752,685) 18,967,300 (E) (86,017) 9/18/23 2.20% 3 month USD-LIBOR-BBA 919,820 5,984,000 (E) (175,810) 9/18/43 3.15% 3 month USD-LIBOR-BBA 209,500 64,106,000 (E) 5,850 9/18/15 3 month USD-LIBOR-BBA 0.45% (176,852) 44,268,900 (E) 831,545 9/18/23 3 month USD-LIBOR-BBA 2.20% (1,516,035) JPMorgan Chase Bank N.A. 108,430,600 (E) (1,463,391) 9/18/23 2.20% 3 month USD-LIBOR-BBA 4,286,684 23,061,200 (E) 505,691 9/18/23 3 month USD-LIBOR-BBA 2.20% (717,245) 30,093,000 (E) (7,265) 9/18/15 0.45% 3 month USD-LIBOR-BBA 78,500 Royal Bank of Scotland PLC (The) 822,000 (10,891) 6/19/23 2.00% 3 month USD-LIBOR-BBA 40,258 Total (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $11,994,000 (E) $(197,830) 9/18/23 2.20% 3 month USD-LIBOR-BBA $438,212 20,949,200 (E) 619,267 9/18/23 3 month USD-LIBOR-BBA 2.20% (491,670) 10,708,700 (14,866) 6/21/23 3 month USD-LIBOR-BBA 2.3625% (327,230) 42,834,700 108,663 7/2/23 3 month USD-LIBOR-BBA 2.58% (344,102) 1,729,000 (E) 8,641 9/18/15 3 month USD-LIBOR-BBA 0.45% 3,713 3,254,000 (E) (12,250) 9/18/15 0.45% 3 month USD-LIBOR-BBA (2,976) 34,340,000 (E) 1,847,214 9/18/23 3 month USD-LIBOR-BBA 2.20% 26,164 2,751,000 (E) (163,762) 9/18/23 2.20% 3 month USD-LIBOR-BBA (17,876) 15,781,000 (E) 41,744 9/18/15 3 month USD-LIBOR-BBA 0.45% (3,231) 11,050,000 (E) 602,069 9/18/23 3 month USD-LIBOR-BBA 2.20% 16,088 13,476,000 (E) (859,711) 9/18/23 2.20% 3 month USD-LIBOR-BBA (145,079) 7,823,000 (E) (31,883) 9/18/15 0.45% 3 month USD-LIBOR-BBA (9,587) 21,019,000 (E) (542,630) 9/18/23 2.20% 3 month USD-LIBOR-BBA 572,008 27,650,000 (E) 32,816 9/18/15 3 month USD-LIBOR-BBA 0.45% (45,986) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $3,333,653 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $66,878 1,966,055 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 39,442 15,478,268 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (399,264) 1,722,034 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 44,420 Barclays Bank PLC 3,212,402 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,162) 2,943,715 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (16,325) 2,531,810 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 43,272 7,270,263 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (25,261) 5,302,588 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,952 4,599,253 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,442 3,255,245 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 65,305 3,232,843 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 64,856 2,340,054 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (51,702) 18,998,329 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (66,011) 12,357,984 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 11,934 14,498,131 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 14,001 540,103 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (5,331) 1,326,021 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,281 1,672,861 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,616 10,536,626 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 271,794 1,651,068 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 25,073 16,266,030 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (56,518) 15,139,395 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 14,620 4,494,557 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (44,364) 154,970 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,789 849,656 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,952) 1,024,349 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 989 6,081,116 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 121,997 1,125,850 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 1,967 26,765,781 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 25,848 6,865,548 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (23,855) 7,902,624 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 158,539 1,032,632 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 20,716 562,311 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 631 2,544,673 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (14,112) 9,234,752 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,918 141,572 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 159 459,314 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 516 332,853 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 374 560,272 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools 389 575,602 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,000) 20,641,934 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (71,722) 19,453,348 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools 13,501 14,744,259 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 30 year Fannie Mae pools 51,230 13,895,249 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic MBX Index 6.00% 30 year Fannie Mae pools (9,644) 8,246,926 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (212,730) 1,268,604 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (32,724) 1,443,338 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (28,956) 3,233,200 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (19,640) 1,616,675 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (9,821) 1,616,675 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (9,821) 1,722,034 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 44,420 3,244,337 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (19,708) 8,426,217 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (51,186) 3,244,337 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (19,708) 743,739 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,584) 1,328,661 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 26,655 3,677,153 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (73,769) 1,575,233 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 40,633 2,630,289 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 30,358 4,384,420 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (87,958) 6,477,537 (14,676) 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (54,024) 3,683,388 1,727 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,065) Citibank, N.A. 2,035,872 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,966 221,375 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 214 324,276 — 1/12/41 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools (3,886) Credit Suisse International 557,620 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 538 1,343,595 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 26,955 5,212,233 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 104,566 1,968,722 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 39,496 2,299,954 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (46,141) 1,329,729 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 34,301 1,722,034 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 44,420 1,328,661 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 26,655 1,575,233 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 40,633 7,520,188 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (150,867) 8,283,461 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (166,184) 2,987,131 105,483 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 32,878 4,455,360 89,803 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 7,783 Goldman Sachs International 9,552,383 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 191,636 1,128,775 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 13,028 3,955,851 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 45,657 3,051,644 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 35,221 1,279,671 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 19,433 11,141,919 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 169,197 3,161,903 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 63,433 3,833,004 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 44,239 8,542,745 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,250 3,069,094 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 61,571 3,063,287 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 79,018 6,282,592 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 107,379 6,282,592 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 107,379 8,298,929 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 166,489 3,222,709 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 64,653 2,520,775 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 50,571 9,109,673 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (182,754) 9,301,090 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 239,923 1,138,837 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 29,376 2,342,811 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (51,763) 2,567,713 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 51,512 5,662,254 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (19,674) 2,127,180 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,391) 3,539,006 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 70,998 10,238,514 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 264,104 4,015,241 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 103,574 1,349,996 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 27,083 1,239,540 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 18,823 2,331,576 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 35,406 233,684 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,697 3,390,459 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 87,457 11,905,121 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 263,037 2,450,881 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 37,218 1,464,052 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 22,233 4,901,763 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 74,436 1,032,987 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 11,922 3,687,287 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 73,973 4,950,875 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 99,322 2,570,119 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (56,785) 3,016,049 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,480) 3,023,223 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 60,651 404,839 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,122 7,756,732 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (26,951) 3,619,287 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (12,576) 519,170 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 5,992 793,676 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 15,922 1,084,643 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 12,519 287,656 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (999) 766,890 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,665) 1,052,665 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 12,149 2,105,331 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 24,299 1,426,126 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 16,460 650,554 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 7,508 4,335,245 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 50,036 4,138,636 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 70,736 4,043,588 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (81,121) 4,620,358 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 78,969 12,634,278 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (253,463) 7,879,155 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (158,068) 2,701,059 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (54,187) 2,701,059 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (54,187) 1,585,755 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (40,905) 1,794,839 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (36,007) 324,276 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 3,886 7,725,333 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools (89,163) 7,565,070 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 114,880 5,129,458 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 87,670 1,722,034 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 44,420 3,150,466 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 81,267 6,557,960 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (169,163) 1,094,246 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (28,226) 1,928,185 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (38,682) 1,927,651 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (38,672) 4,594,430 142,858 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 32,326 JPMorgan Chase Bank N.A. 6,234,295 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 160,814 3,558,741 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 71,394 Total Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2012 through June 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $616,645,194. (b) The aggregate identified cost on a tax basis is $909,558,487, resulting in gross unrealized appreciation and depreciation of $9,902,906 and $20,558,276, respectively, or net unrealized depreciation of $10,655,370. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $61,678,404 $245,740,943 $281,220,792 $49,196 $26,198,555 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $283,542,255 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund used futures contracts to hedge interest rate risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realizes gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,425,623 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,307,196 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $5,483,375. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $160,494,782 $— U.S. government and agency mortgage obligations — 425,628,245 — U.S. treasury obligations — 232,728,390 — Short-term investments 33,058,555 46,993,145 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(868,382) $— $— TBA sale commitments — (130,863,751) — Interest rate swap contracts — 371,904 — Total return swap contracts — 1,754,116 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $25,295,531 $24,037,893 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Futures contracts (number of contracts) 1,000 OTC interest rate swap contracts (notional) $1,222,900,000 Centrally cleared interest rate swap contracts (notional) $70,100,000 OTC total return swap contracts (notional) $570,900,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam American Government Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 29, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 29, 2013
